DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2020, 07/23/2021, and 03/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 11-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Patent Publication No. 20180314735), hereinafter Liu, in view of Jain ("Query2vec: An evaluation of NLP techniques for generalized workload analytics." (2018)), hereinafter Jain, in further view of Herwadkar (U.S. Patent Publication No. 20190102553), hereinafter Herwadkar, and in further view of Yang (U.S. Patent Publication No. 20190370235), hereinafter Yang . 

Regarding claim 1, Liu teaches A training subsystem of a database-management system (DBMS) comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for self-learning binned resource optimization for database management systems (in paragraph 0043, Liu details a machine learning system for prediction of resource consumption for queries in a database system. This system utilizes an adaptive kernel learning method considered equivalent to a self-learning method. This system is considered to be binned, as the system operates on a set, or bin, of “operators” for each query. In paragraph 0014, Liu specifies that this system comprises a processor and memory storage).
the method comprising: the training subsystem receiving training data comprising: a set of training statements that each request access to a database managed by the DBMS (in paragraph 0044 and FIG. 1, Liu details a “predictive model module 110” that “is configured to train” a “co-predictive model.” The module utilizes a “training set” that is derived from an input module that includes a “tracked database” and “a set of queries.” In paragraph 0055, Liu discusses the utilization of the feature vectors of “queries in the training set,” as part of a “workload feature vector dataset 302,” to train the “ML process.” These queries are understood to be equivalent to statements that request access to a database).
 and a record of the types and amounts of resources required by the DBMS to execute each statement of the set of training statements (in paragraph 0048 and FIG. 1, Liu specifies that the “predictive model module” takes as input labels from a “system resource log module” that “is used to capture the labels (e.g., resource utilization and peak values) from historical data for training purposes”).
the subsystem generating a set of query vectors that each identify high-level characteristics of a corresponding statement of the training statements (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a training process in that “a query plan feature vector is conducted to find the nearest neighbors of queries in the training set.” The generation of this feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” The “operators,” shown in block 406, are considered equivalent to high-level characteristics of the corresponding statement (or query) as detailed by the applicant. These vectors are part of a “workload feature vector dataset,” considered equivalent to a set of query vectors).
. . . the subsystem adding knowledge inferred from the training data into a training corpus capable of being used to train a machine-learning model (in paragraph 0046-0049, Liu details the generation of a “set of feature representation of each query for modeling purposes that may be helpful for understanding resource cost.” This set of feature representations is considered equivalent to a training corpus, as it is utilized, along with labels, to “train the co-predictive model to generate a predictive trained model”).
 and the subsystem training a cognitive model of a workload-management component of the DBMS to predict resource requirements of batched data-access requests, where the training comprises submitting the training corpus to the cognitive model (in paragraph 0049, Liu details a predictive model module 110, that, when “given the predictive trained model and arriving queries without execution,” “outputs the estimated resource cost.” The predictive trained model given to this model module is considered a cognitive model to predict “resource cost” of queries, and the feature representations of queries used to train the model is considered a training corpus).
However, Liu does not disclose the subsystem allocating the set of query vectors to a set of templates, where every vector of the set of query vectors is allocated to one template of the set of templates, and where each template of the set of templates is populated with query vectors that have a degree of mathematical similarity to each other that exceeds a threshold degree of similarity; the subsystem dividing the set of training statements into a set of training workloads, where each workload of the training workloads is associated with a corresponding histogram, where each bin of each corresponding histogram uniquely corresponds to one template of the set of templates, and where each bin of a first corresponding histogram identifies how many statements, of the first corresponding histogram's corresponding workload, are associated with each template of the set of templates; the subsystem associating each corresponding histogram with a set of resources consumed in the past by an execution of each training statement of the histogram's corresponding training workload . . . 
However, in the same field of endeavor, Jain discloses the subsystem allocating the set of query vectors to a set of templates, where every vector of the set of query vectors is allocated to one template of the set of templates (based on paragraph 0006 of applicant’s specification, which states: “vectors are clustered into mutually exclusive subsets (or "templates") of similar vectors,” a template of queries is considered a cluster of query vectors. On page 6, right column, Jain describes as part of “algorithm 3,” the clustering of query vectors into k clusters, equivalent to templates. Each cluster of query vectors is considered a template, and the assigning of each query in “a set of query vectors” to a cluster based on the “the nearest query to the centroid” of the cluster “via linear scan using cosine distance,” is considered equivalent to allocating those queries to templates).
and where each template of the set of templates is populated with query vectors that have a degree of mathematical similarity to each other that exceeds a threshold degree of similarity (as stated above, based on paragraph 0006 of applicant’s specification, which states: “vectors are clustered into mutually exclusive subsets (or "templates") of similar vectors,” a template of queries is considered a cluster of query vectors. On page 6, right column, Jain describes as part of “algorithm 3,” the clustering of query vectors into k clusters, equivalent to templates). These clusters are determined by finding “the nearest query to the centroid” of the cluster “via linear scan using cosine distance.” In this case, the query vectors assigned to a cluster have a mathematical similarity that exceeds a threshold, the threshold being a minimum cosine distance to a certain centroid. If the similarity was less than that threshold, the query vector would be assigned to a different centroid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model) and Jain (directed to clustering query vectors), and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries. A person of ordinary skill in the database field would be motivated to make such a combination to build a system that “provides a robust foundation for a variety of workload analysis tasks and database features, without requiring application-specific feature engineering” (Jain abstract).
However, Liu in view of Jain does not disclose the subsystem dividing the set of training statements into a set of training workloads, where each workload of the training workloads is associated with a corresponding histogram, where each bin of each corresponding histogram uniquely corresponds to one template of the set of templates, and where each bin of a first corresponding histogram identifies how many statements, of the first corresponding histogram's corresponding workload, are associated with each template of the set of templates; the subsystem associating each corresponding histogram with a set of resources consumed in the past by an execution of each training statement of the histogram's corresponding training workload . . .
However, in the same field of endeavor, Herwadkar discloses the subsystem dividing the set of training statements into a set of training workloads, where each workload of the training workloads is associated with a corresponding histogram (in paragraph 0132-0133, Herwadkar details a process for “parsing each query” in a received “set of queries” for “values of feature attributes.” This “set of queries” is considered equivalent to a set of training statements, and each query parsed is considered a training workload. Herwadkar specifies these “attributes” in paragraph 0033, stating that these features “include semantic and/or non-semantic query attributes” including “query statements/commands (e.g., SELECT, CREATE, and other commands), logical operators (e.g., AND, OR, XOR, etc.) . . .” In paragraph 0127, Herwadkar specifies that these attributes are stored in a “histogram model”).
where each bin of each corresponding histogram uniquely corresponds to one template of the set of templates (as stated above, in paragraphs 0033 and 0132-0133, Herwadkar discusses splitting a query into several attributes such as “statements/commands e.g., SELECT, CREATE, and other commands), logical operators (e.g., AND, OR, XOR, etc.) . .” In paragraph 0127, Herwadkar specifies that these are associated with a histogram model that “may include several buckets (also referred to as bins), where each bucket corresponds to a count for one or more values for the feature attribute.” The “feature attribute,” an embodiment of which would be a query command, is considered equivalent to a template).
 and where each bin of a first corresponding histogram identifies how many statements, of the first corresponding histogram's corresponding workload, are associated with each template of the set of templates (in paragraph 0127, Herwadkar specifies that query attributes are associated with a histogram model that “may include several buckets (also referred to as bins), where each bucket corresponds to a count for one or more values for the feature attribute.” The “values” for each attribute are considered equivalent to a statement, as it is parsed from a query, and each bin specifies a “count” for each value, equivalent to identifying how many statements in a parsed query are associated with a template as detailed by the applicant, with the “feature attribute” for each value representing a template).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), and Herwadkar (directed to the usage of histograms to store query templates), and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements. A person of ordinary skill in the database field would be motivated to make such a combination to “generate and update distribution models based on the varying values detected in the queries for the feature attributes” (Herwadkar paragraph 0126).
However, Liu in view of Jain and in further view of Herwadkar does not disclose . . . the subsystem associating each corresponding histogram with a set of resources consumed in the past by an execution of each training statement of the histogram's corresponding training workload. 
However, in the same field of endeavor, Yang discloses the subsystem associating each corresponding histogram with a set of resources consumed in the past by an execution of each training statement of the histogram's corresponding training workload (in paragraph 0004, Yang discusses an example “cost estimation process” involving training a model using “statistical information of a query statement” equivalent to a workload, to estimate the cost of the query. The cost of the query is understood to be a representation of the resources consumed to execute a query. Yang specifies that this “statistical information” may be “based on a histogram.” This “statistical information of a query statement” is considered a past execution since it “obtained sample data” from a database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), and Yang (directed to associating a histogram with a set of resources) and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “selecting an optimal execution plan by the optimizer” (Yang paragraph 0004).

Claims 12 and 16 are similarly rejected. Refer to claim 1 for analysis.
	Regarding claim 2, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 1. Liu further teaches where each high-level characteristic of a first statement of the training statements is selected from the group consisting of: a distinct token of a set of candidate tokens that can be parsed from the first statement (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a training process in that “a query plan feature vector is conducted to find the nearest neighbors of queries in the training set.” The generation of this feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” The “operators,” shown in block 404, are considered equivalent to high-level characteristics of the corresponding statement (or query) as detailed by the applicant. Liu defines operators as a “reserved word or a character used in a query to perform operation(s), such as comparisons and arithmetic operations.” Specifically, in the example in block 404, the tokens “tbRegion” and “tbNation” are parsed from the input query shown in block 402. Thus, these operators are considered equivalent to a token, since they are defined to be “reserved word or a character”).
and a distinct compile-time feature of the first statement that is identified by an execution plan generated by a DBMS optimizer component (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a training process in that “a query plan feature vector is conducted to find the nearest neighbors of queries in the training set.” The generation of this feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” These operators, since, are considered equivalent to distinct compile-time features as detailed by the applicant in paragraph 0135 in applicant’s specification. Applicant states that “examples of such high-level compile-time features . . . include operations to be performed . . . such as table scanning or sorting operations . . . ” Example operators listed by Liu in FIG. 4 such as “file_scan” or “sort” are considered equivalent to these compile-time features).

Claims 13 and 17 are similarly rejected. Refer to claim 1 for analysis.



Regarding claim 5, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 1. Liu further teaches where training statements are allocated randomly to each training workload (in FIG. 6 and paragraphs 0076-0077, Liu describes a “stacking technique” where “the training data 602 is split into five folds and is used to train five models.” This splitting of the training data is described by Liu as “K-fold cross validation,” a common process for training statistical models. These five folds, as a common implementation of K-Fold cross validation are understood to be randomly divided across the training data.
where no training statement is allocated to more than one training workload (in FIG. 6 and paragraphs 0076-0077, Liu describes a “stacking technique” where “the training data 602 is split into five folds and is used to train five models.” This splitting of the training data is described by Liu as “K-fold cross validation,” a common process for training statistical models. These five folds, as shown in FIG.6 are considered to be five unique splits of the training data, with a different fold being assigned to be a test grouping for each model.
and where every training workload contains a same number of training statements (as stated above, in FIG. 6 and paragraphs 0076-0077, Liu describes a “stacking technique” where “the training data 602 is split into five folds and is used to train five models.” This splitting of the training data is described by Liu as “K-fold cross validation,” a common process for training statistical models. These folds are considered to be equal sized samples of the training data, as is required by K-fold validation).

Claims 14 and 18 are similarly rejected. Refer to claim 1 for analysis.


Regarding claim 6, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 1. Herwadkar further teaches  further comprising generating an empty template that does not correspond to any statement of the set of training statement (as stated above, in paragraphs 0033 and 0132-0133, Herwadkar discusses splitting a query into several attributes such as “statements/commands e.g., SELECT, CREATE, and other commands), logical operators (e.g., AND, OR, XOR, etc.) . .” In paragraph 0127, Herwadkar specifies that these are associated with a histogram model that “may include several buckets (also referred to as bins), where each bucket corresponds to a count for one or more values for the feature attribute.” The “feature attribute,” an embodiment of which would be a query command, is considered equivalent to a template. Herwadkar further states “monitoring apparatus 102 may parse the query to determine whether the query includes the feature attribute.” This operation would include the case in which a feature attribute is not in the query and is thus not corresponding to any statement in the set of training statements as detailed by the applicant. This feature attribute is considered equivalent to a template, as it represents certain types of query statements).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), and Yang (directed to associating a histogram with a set of resources) and arrived at a system for training a machine learning model via parsed query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination to “generate and update distribution models based on the varying values detected in the queries for the feature attributes” (Herwadkar paragraph 0126).


Regarding claim 7, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 1. Jain further teaches where a first vector of the set of query vectors is allocated to a first template of the set of templates only if a clustering algorithm determines that a magnitude of a distance, between a centroid point of the first template and a point located at coordinates specified by all elements of the first vector, is less than a predefined threshold value (as stated above, based on paragraph 0006 of applicant’s specification, which states: “vectors are clustered into mutually exclusive subsets (or "templates") of similar vectors,” a template of queries is considered a cluster of query vectors. On page 6, right column, Jain describes as part of “algorithm 3,” the clustering of query vectors into k clusters, equivalent to templates). These clusters are determined by finding “the nearest query to the centroid” of the cluster “via linear scan using cosine distance.” In this case, the query vectors assigned to a cluster have a mathematical similarity that is less than a threshold, the threshold being a minimum cosine distance to that certain centroid, versus another centroid in the set of k centroids. If the cosine distance was greater than that threshold, it would be assigned to a different centroid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), and Yang (directed to associating a histogram with a set of resources) and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination to build a system that “provides a robust foundation for a variety of workload analysis tasks and database features, without requiring application-specific feature engineering” (Jain abstract).

Regarding claim 8, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 7. Jain further teaches where the clustering algorithm produces a clustering model capable of intelligently clustering query vectors into templates, and where the clustering algorithm is selected from the group consisting of: a k-means clustering algorithm, an Elbow method, and a DBSCAN algorithm (as stated above, based on paragraph 0006 of applicant’s specification, which states: “vectors are clustered into mutually exclusive subsets (or "templates") of similar vectors,” a template of queries is considered a cluster of query vectors. On page 6, right column, Jain describes as part of “algorithm 3,” the clustering of query vectors into k clusters, equivalent to templates). These clusters are determined by finding “the nearest query to the centroid” of the cluster “via linear scan using cosine distance.” Furthermore, on page 6, right column, paragraph 1, Jain specifies this algorithm to be “the Elbow method, which runs the K-means algorithm.” Each cluster is considered a template, and the assigning of each query in “a set of query vectors” to a cluster based on the “the nearest query to the centroid” of the cluster “via linear scan using cosine distance,” is considered equivalent to allocating those queries to templates)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), and Yang (directed to associating a histogram with a set of resources) and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination to build a system that “provides a robust foundation for a variety of workload analysis tasks and database features, without requiring application-specific feature engineering” (Jain abstract).

Regarding claim 9, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 1. Liu further teaches where each statement of the set of training statements is a data- access request that has been previously processed by the DBMS (in paragraph 0046-0049, Liu details the generation of a “set of feature representation of each query for modeling purposes that may be helpful for understanding resource cost.” This set of feature representations is considered equivalent to a set of training statements, as it is utilized, along with labels, to “train the co-predictive model to generate a predictive trained model.” These feature representations are of queries, which are considered equivalent to data access requests to a DMBS. Furthermore, in regards to queries that have been previously processed, in FIG. 6 and paragraphs 0076-0077, Liu describes a “stacking technique” where “the training data 602 is split into five folds and is used to train five models.” This splitting of the training data is described by Liu as “K-fold cross validation,” a common process for training statistical models. In FIG. 6 It is understood that the training data 602, which includes queries, is previously processed by “Model 1” before being processed by “Model 2,” and thus is previously processed by the DBMS).

Regarding claim 11,  as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 1. Liu further teaches where the cognitive model is a deep-learning neural network (as stated above, in paragraphs 0046-0049, Liu describes utilizing feature representations of queries to “train the co-predictive model to generate a predictive trained model.” In paragraph 0055, Liu specifies that this “predictive ML process” may be a “deep neural network”).
where the training corpus is a formally structured machine-learning corpus comprising a triple-store knowledgebase that represents the knowledge as sets of concepts, rules, and relations formatted into a triple-store data structure (in FIG.3 and paragraph 0052, Liu discusses and embodiment of the predictive machine learning process in which “a workload feature vector dataset 302”, and “performance feature vector data set 308” are created and associated with “all workloads of a system 304.” This is considered equivalent to a triple-store data structure, as each “workload” is associated with a workload feature vector and a performance feature vector which correspond to each other: “each workload feature vector xk has a corresponding performance feature vector yk.” As described in paragraph 0055, this relationship is utilized, “for any given queries,” “to predict the performance vector” for those queries).
 and where the knowledge comprises information selected from the group consisting of: each statement of the set of training statements, each vector of the set of query vectors, each template of the set of templates, each corresponding histogram, and each set of consumed resources associated with a corresponding histogram (in FIG. 3 and paragraph 0052, the relationship between the “workload feature vector dataset,” “all workloads of a system 304,” and the “performance feature vector data set 308” is understood to include each vector of the set of query vectors as detailed by the applicant. The “workload feature vector dataset” is generated from a query utilizing a “query plan”).

Regarding claim 15, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the method of claim 12. Liu further teaches further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system (in paragraph 0085-0086 and FIG. 8, Liu details a “workload management device 830” that serves to host the “machine learning module 870” which is “implemented as instructions stored in the memory 860 and executed by the processor 830.” These instructions are considered equivalent to computer readable program code). 
wherein the computer-readable program code in combination with the computer system is configured to implement the receiving (in paragraph 0044 and FIG. 1, Liu details a “predictive model module 110” that “is configured to train” a “co-predictive model.” The module utilizes a “training set” that is derived from an input module that includes a “tracked database” and “a set of queries.” In paragraph 0055, Liu discusses the utilization of the feature vectors of “queries in the training set,” as part of a “workload feature vector dataset 302,” to train the “ML process.” These queries are understood to be equivalent to statements that request access to a database).
 the generating ((in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a training process in that “a query plan feature vector is conducted to find the nearest neighbors of queries in the training set.” The generation of this feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” The “operators,” shown in block 406, are considered equivalent to high-level characteristics of the corresponding statement (or query) as detailed by the applicant. These vectors are part of a “workload feature vector dataset,” considered equivalent to a set of query vectors).
. . . the adding (in paragraph 0046-0049, Liu details the generation of a “set of feature representation of each query for modeling purposes that may be helpful for understanding resource cost.” This set of feature representations is considered equivalent to a training corpus, as it is utilized, along with labels, to “train the co-predictive model to generate a predictive trained model”).
and the training (in paragraph 0049, Liu details a predictive model module 110, that, when “given the predictive trained model and arriving queries without execution,” “outputs the estimated resource cost.” The predictive trained model given to this model module is considered a cognitive model to predict “resource cost” of queries, and the feature representations of queries used to train the model is considered a training corpus).
However, Liu does not teach . . . the allocating, the dividing, the associating . . .
However, in the same field of endeavor, Jain teaches the allocating (based on paragraph 0006 of applicant’s specification, which states: “vectors are clustered into mutually exclusive subsets (or "templates") of similar vectors,” a template of queries is considered a cluster of query vectors. On page 6, right column, Jain describes as part of “algorithm 3,” the clustering of query vectors into k clusters, equivalent to templates).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model) and Jain (directed to clustering query vectors), and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries. A person of ordinary skill in the database field would be motivated to make such a combination to build a system that “provides a robust foundation for a variety of workload analysis tasks and database features, without requiring application-specific feature engineering” (Jain abstract).
However, Jain in view of Liu does not teach   . . . the dividing, the associating . .
However, in the same field of endeavor, Herwadkar discloses the dividing (in paragraph 0132-0133, Herwadkar details a process for “parsing each query” in a received “set of queries” for “values of feature attributes.” This “set of queries” is considered equivalent to a set of training statements, and each query parsed is considered a training workload. Herwadkar specifies these “attributes” in paragraph 0033, stating that these features “include semantic and/or non-semantic query attributes” including “query statements/commands (e.g., SELECT, CREATE, and other commands), logical operators (e.g., AND, OR, XOR, etc.) . . .” In paragraph 0127, Herwadkar specifies that these attributes are stored in a “histogram model”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), and Herwadkar (directed to the usage of histograms to store query templates), and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements. A person of ordinary skill in the database field would be motivated to make such a combination to “generate and update distribution models based on the varying values detected in the queries for the feature attributes” (Herwadkar paragraph 0126).
However, Liu in view of Jain in view of Herwadkar do not disclose. . . the associating . . . 
However, in the same field of endeavor, Yang discloses . . . the associating (in paragraph 0004, Yang discusses an example “cost estimation process” involving training a model using “statistical information of a query statement” equivalent to a workload, to estimate the cost of the query. The cost of the query is understood to be a representation of the resources consumed to execute a query. Yang specifies that this “statistical information” may be “based on a histogram.” This “statistical information of a query statement” is considered a past execution since it “obtained sample data” from a database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), and Yang (directed to associating a histogram with a set of resources) and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “selecting an optimal execution plan by the optimizer” (Yang paragraph 0004).

Regarding claim 19 , Liu discloses A database-management (DBMS) system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for self-learning binned resource optimization for database management systems (in paragraph 0043, Liu details a machine learning system for prediction of resource consumption for queries in a database system. This system utilizes an adaptive kernel learning method considered equivalent to a self-learning method. This system is considered to be binned, as the system operates on a set, or bin, of “operators” for each query. In paragraph 0014, Liu specifies that this system comprises a processor and memory storage).
the method comprising: the DBMS receiving a set of production statements, which each request access to a database managed by the DBMS ((in paragraph 0044 and FIG. 1, Liu details a “predictive model module 110” that “is configured to train” a “co-predictive model.” The module utilizes a “training set” that is derived from an input module that includes a “tracked database” and “a set of queries.” In paragraph 0055, Liu discusses the utilization of the feature vectors of “queries in the training set,” as part of a “workload feature vector dataset 302,” to train the “ML process.” Later in paragraph 0076, Liu discloses that the “the trained models are also applied to the test data and generate one prediction for each model.” This “test set” shown in FIG. 1 as an output of block 108 is considered to consists of queries that are equivalent to statements that request access to a database).
and a cognitive model trained to predict resource requirements of batched data-access requests (in paragraph 0079, Liu details that “the process 700 applies machine learning (ML) to perform resource cost estimation for the query using the trained model and execution plan.”).
the DBMS generating a set of query vectors, where each vector of the set of query vectors identifies high-level characteristics of a corresponding statement of the set of production statements (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a training process in that “a query plan feature vector is conducted to find the nearest neighbors of queries in the training set.” Liu also specifies that this process is used to “predict the performance vector for this test query” understood to be part of the test set shown in FIG. 1 as an output of block 108. The generation of this feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” The “operators,” shown in block 406, are considered equivalent to high-level characteristics of the corresponding statement (or query) as detailed by the applicant. These vectors are part of a “workload feature vector dataset,” considered equivalent to a set of query vectors).
and where each element of a particular vector of the set of query vectors identifies a distinct high-level characteristic of a corresponding statement of the set of production statements (Liu discusses the generation of a feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” The “operators,” shown in block 406, are considered equivalent to high-level characteristics of the corresponding statement (or query) as detailed by the applicant. This process is understood to be done for a “test query,” equivalent to a production statement, in addition to training queries. These vectors are part of a “workload feature vector dataset,” considered equivalent to a set of query vectors).
. . . the DBMS iteratively generating a final production workload, where each iteration comprises the steps: the DBMS adding a next statement selected from the set of production statements to a candidate production workload, where the next statement has not previously been added to the candidate production workload (in paragraphs 0080-0082, and FIG. 7, Liu discusses the managing of query workloads. Liu details the processing of “arriving queries” to a workload that is compared to an “available memory,” and if the required memory is present in the system, the query executes. An arriving query is considered to have not been previously added to the workload).
. . . the DBMS, if determining that executing the candidate production workload would require more resources than are currently available to the DBMS, deleting the most recently added statement from the candidate production workload and deeming the resulting workload to be the final production workload (in paragraphs 0080-0082, and FIG. 7, Liu discusses the managing of query workloads. In paragraph 0081, Liu specifies that “if the process 700 at block 708 determines that there is insufficient system resource available to initiate execution of the query, the process 700 passes the query the WLM at block 710 that places the query into a query queue for execution until there is sufficient resource to execute the query.” This passing of a query is considered deletion from the current production workload. An example of this is discussed in paragraph 0082, where “Q1” and “Q2” are executed while “Q3” is queued since its memory cost is greater than current memory available. In this example, “Q1” and “Q2” would be the final production workload sent to the executor).
and the DBMS, if determining that executing the candidate production workload would not require more resources than are currently available, continuing with a next iteration of the generating a final production workload (in block 14 of FIG. 7 Liu discloses a “query executor” equivalent to an execution engine.  In paragraph 0080, Liu details that if there is “sufficient system resource available to initiate execution” a query is passed to block 712 and then 714 for execution).
and the DBMS forwarding the final production workload to a query execution engine of the DBMS for execution by the DBMS (in block 14 of FIG. 7 Liu discloses a “query executor” equivalent to an execution engine.  In paragraph 0080, Liu details that if there is “sufficient system resource available to initiate execution” a query is passed to block 712 and then 714 for execution).
However, Liu does not disclose . . . the DBMS allocating each vector of the set of query vectors to a corresponding template of a set of model templates maintained by a clustering model of the cognitive model . . . 
However, in the same field of endeavor, Jain discloses the DBMS allocating each vector of the set of query vectors to a corresponding template of a set of model templates maintained by a clustering model of the cognitive model (based on paragraph 0006 of applicant’s specification, which states: “vectors are clustered into mutually exclusive subsets (or "templates") of similar vectors,” a template of queries is considered a cluster of query vectors. On page 6, right column, Jain describes as part of “algorithm 3,” the clustering of query vectors into k clusters, equivalent to templates. On page 5 column right section 3.1, this algorithm is discussed in the context of “database administration and tuning tasks,” equivalent to a database management system. Each cluster is considered a template, and the assigning of each query in “a set of query vectors” to a cluster based on the “the nearest query to the centroid” of the cluster “via linear scan using cosine distance,” is considered equivalent to allocating those queries to templates).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model) and Jain (directed to clustering query vectors), and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries. A person of ordinary skill in the database field would be motivated to make such a combination to build a system that “provides a robust foundation for a variety of workload analysis tasks and database features, without requiring application-specific feature engineering” (Jain abstract).
However, Liu in view of Jain do not disclose . . .  the DBMS attempting to associate the candidate production workload with a candidate histogram, where each bin of the candidate histogram identifies a total number of statements of the candidate production workload associated with a template, of the set of model templates, uniquely assigned to that bin; the DBMS, if able to associate the candidate production workload with the candidate histogram, predicting as a function of the cognitive model's training that executing the candidate production workload would require quantities and types of resources equal to those resources identified by the cognitive model, as a function of the cognitive model's training, as being incurred by executing any workload characterized by the matching histogram . . . 
However, in the same field of endeavor, Herwadkar discloses . .. the DBMS attempting to associate the candidate production workload with a candidate histogram, where each bin of the candidate histogram identifies a total number of statements of the candidate production workload associated with a template, of the set of model templates, uniquely assigned to that bin (in paragraph 0132-0133, Herwadkar details a process for “parsing each query” in a received “set of queries” for “values of feature attributes.” This “set of queries” is considered equivalent to a set of training statements, and each query parsed is considered a training workload. Herwadkar specifies these “attributes” in paragraph 0033, stating that these features “include semantic and/or non-semantic query attributes” including “query statements/commands (e.g., SELECT, CREATE, and other commands), logical operators (e.g., AND, OR, XOR, etc.) . . .” In paragraph 0127, Herwadkar specifies that these attributes are stored in a “histogram model.” Furthermore, Herwadkar specifies that these are associated with a histogram model that “may include several buckets (also referred to as bins), where each bucket corresponds to a count for one or more values for the feature attribute.” The “feature attribute,” an embodiment of which would be a query command, is considered equivalent to a template).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), and Herwadkar (directed to the usage of histograms to store query templates), and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements. A person of ordinary skill in the database field would be motivated to make such a combination to “generate and update distribution models based on the varying values detected in the queries for the feature attributes” (Herwadkar paragraph 0126).
However, Liu in view of Jain and in further view of Herwadkar does not disclose . .. the DBMS, if able to associate the candidate production workload with the candidate histogram, predicting as a function of the cognitive model's training that executing the candidate production workload would require quantities and types of resources equal to those resources identified by the cognitive model, as a function of the cognitive model's training, as being incurred by executing any workload characterized by the matching histogram . . . (in paragraph 0004, Yang discusses an example “cost estimation process” involving training a model using “statistical information of a query statement” equivalent to a workload, to estimate the cost of the query. The cost of the query is understood to be a representation of the resources consumed to execute a query. Yang specifies that this “statistical information” may be “based on a histogram.” A “training model” that estimates a cost of a “query statement” using statistical information based on a histogram is considered equivalent to predicting the resources utilized by a workload characterized by a histogram as detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), and Yang (directed to associating a histogram with a set of resources) and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “selecting an optimal execution plan by the optimizer” (Yang paragraph 0004).

Claim 24 is similarly rejected. Refer to claim 19 for analysis.

Note: in claim 24, the following limitations:
the DBMS, if able to associate the candidate production workload with the candidate histogram, predicting as a function of the cognitive model's training that executing the candidate production workload would require quantities and types of resources equal to those resources identified by the cognitive model, as a function of the cognitive model's training, as being incurred by executing any workload characterized by the matching histogram, 
the DBMS, if able to derive a matching histogram, predicting that executing the candidate production workload would require quantities and types of resources equal to those resources identified by the cognitive model, as a function of the cognitive model's training, as being incurred by executing any workload characterized by the matching histogram, 
the DBMS, if determining that executing the candidate production workload would require more resources than are currently available to the DBMS, deleting the most recently added statement from the candidate production workload and deeming the resulting workload to be the final production workload, 
and the DBMS, if determining that executing the candidate production workload would not require more resources than are currently available, continuing with a next iteration of the generating a final production workload; and the DBMS forwarding the final production workload to a query execution engine of the DBMS for execution by the DBMS.
Examiner notes that, according to MPEP 2111.04, these limitations represent contingent limitations and that in this case the claimed invention may be practiced without the DBMS deriving a matching histogram, and without the DBMS determining that workload would require or not require more resources than are currently available. MPEP 2111.04 states that “If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Thus, these limitations are not given patentable weight. 


Regarding claim 21, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach The DBMS of claim 19. Jain further teaches where each template of the set of model templates identifies a corresponding cluster of query vectors, and where a first vector is allocated to a particular template of the set of model templates if a magnitude of a distance between: i) a centroid point of all vectors identified by the particular template and ii) a point located at coordinates specified by the first vector is no greater than a predefined threshold value (as stated above, based on paragraph 0006 of applicant’s specification, which states: “vectors are clustered into mutually exclusive subsets (or "templates") of similar vectors,” a template of queries is considered a cluster of query vectors. On page 6, right column, Jain describes as part of “algorithm 3,” the clustering of query vectors into k clusters, equivalent to templates). These clusters are determined by finding “the nearest query to the centroid” of the cluster “via linear scan using cosine distance.” In this case, the query vectors assigned to a cluster have a mathematical similarity that is below a threshold, the threshold being a cosine distance to the certain centroid, versus another centroid in the set of k centroids. If the cosine distance was greater than that threshold, it would be assigned to a different centroid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), and Yang (directed to associating a histogram with a set of resources) and arrived at a system for training a machine learning model via query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination to build a system that “provides a robust foundation for a variety of workload analysis tasks and database features, without requiring application-specific feature engineering” (Jain abstract).

Claim 25 is similarly rejected. Refer to claim 21 for analysis. 

Regarding claim 22, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach The DBMS of claim 19. Liu further teaches where each high-level characteristic of a first statement of the production statements is selected from the group consisting of: a distinct token that can be parsed from the first statement (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a training process in that “a query plan feature vector is conducted to find the nearest neighbors of queries in the training set.” The generation of this feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” The “operators,” shown in block 404, are considered equivalent to high-level characteristics of the corresponding statement (or query) as detailed by the applicant. Liu defines operators as a “reserved word or a character used in a query to perform operation(s), such as comparisons and arithmetic operations.” Specifically, in the example in block 404, the tokens “tbRegion” and “tbNation” are parsed from the input query shown in block 402. Thus, these operators are considered equivalent to a token, since they are defined to be “reserved word or a character”).
and a distinct compile-time feature of the first statement that is identified by an execution plan generated by an optimizer component of the DBMS (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a training process in that “a query plan feature vector is conducted to find the nearest neighbors of queries in the training set.” The generation of this feature vector is shown in FIG. 4, where in block 404, the process “parses the query down into its operators to produce a query plan.” These operators, since, are considered equivalent to distinct compile-time features as detailed by the applicant in paragraph 0135 in applicant’s specification. Applicant states that “examples of such high-level compile-time features . . . include operations to be performed . . . such as table scanning or sorting operations . . . ” Example operators listed by Liu in FIG. 4 such as “file_scan” or “sort” are considered equivalent to these compile-time features).


Regarding claim 23, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach The DBMS of claim 19. Liu further teaches where the candidate production workload is initialized, prior to a first iteration of the generating a final production workload, to a set of initial-workload claims that include at least one pending data-access request queued for execution by the DBMS (in paragraph 0079, Liu details an initial set of workload claims, specifically “Q1, Q2, and Q3” which represent “queries” understood to be data access requests in an “execution plan” for the database system).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jain in further view of Herwadkar and in further view of Yang and in further view of Galitsky (U.S. Patent Publication No. 20090089252), hereinafter Galitsky.

Regarding claim 3, as stated above, Liu in view of Jain in further view of Herwadkar and in further view of Yang teach the subsystem of claim 2. Liu further teaches further comprising: identifying each occurrence, in the first statement, of a first token of the set of candidate tokens by preprocessing the first statement (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a process that “parses the query down into its operators to produce a query plan.” Each operator is a “reserved word or a character used in a query to perform operation” and is considered equivalent to a token. Specifically, in the example in block 404, the tokens “tbRegion” and “tbNation” are parsed from the input query shown in block 402. Thus, these operators are considered equivalent to a token, since they are defined to be “reserved word or a character”).
replacing all constants in predicates of the first statement with parameter markers (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a process that “parses the query down into its operators to produce a query plan.” Liu specifies that each operator “may be used to specify a condition or to serve as conjunctions for multiple conditions in a statement.” This specification of a  “condition” in the query statement is considered equivalent to a marker for predicates in a query statement as detailed by the applicant).
deleting all schema references and table aliases from text of the first statement (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a process that “parses the query down into its operators to produce a query plan.” Each operator is a “reserved word or a character used in a query to perform operation” and is considered equivalent to a token). As shown in FIG. 4, all the schema references are removed when parsing the query from block 402 into the operators of 404).
deleting all stop words from text of the first statement (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a process that “parses the query down into its operators to produce a query plan.” Each operator is a “reserved word or a character used in a query to perform operation” and is considered equivalent to a token). As shown in FIG. 4, all the stop words, such as FROM and WHERE are removed when parsing the query from block 402 into the operators of 404).
and parsing from the first statement a set of tokens that consist of all syntactic and semantic keywords contained in remaining text of the first statement (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a process that “parses the query down into its operators to produce a query plan.” Each operator is a “reserved word or a character used in a query to perform operation” and is considered equivalent to a syntactic or semantic keywords as detailed by the applicant. Specifically, in the example in block 404, the tokens “tbRegion” and “tbNation” are parsed from the input query shown in block 402. Thus, these operators are considered equivalent to a token, since they are defined to be “reserved word or a character”).	However, Liu in view of Jain in further view of Herwadkar and in further view of Yang do not teach where the preprocessing comprises: converting all text of the first statement to either upper-case or lower case.	However, in the same field of endeavor, Galitsky teaches where the preprocessing comprises: converting all text of the first statement to either upper-case or lower case (in paragraph 0032, Galitsky discusses the “parsing and transforming 208” of a given database query. Specifically, this parsing “may include a pre-formatting of the query string 202. For example, the query string 202 may be changed to lower case letters and separated into words.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), Yang (directed to associating a histogram with a set of resources), and Galitsky (directed to the conversion of query statements into upper and lower case) and arrived at a system for training a machine learning model via parsed query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination so that “based on the parsing results, query components can be formed, expressing the constraints for individual events and interrelations (e.g., time spans) between events” (Galitsky abstract).


Regarding claim 4, as stated above, Liu in view of Jain in further view of Herwadkar in further view of Yang and in further view of Galitsky teach the subsystem of claim 3. Liu further teaches further comprising: building a data dictionary that identifies a number of occurrences of each token parsed from the remaining text of any statement of the training statements (in paragraph 0055-0056, FIG. 4, and FIG. 5, Liu details a process that “parses the query down into its operators to produce a query plan.” Each operator is a “reserved word or a character used in a query to perform operation” and is considered equivalent to a token in the query statement. Liu further details in block 406 the creation of a vector that “includes each the number of instances each operator appears in the query and the sum of cardinalities for each instance of the operator.” This is considered equivalent to storing the number of occurrences of a token in a query).
However, Liu does not disclose expunging from the data dictionary any token associated with a number of occurrences that falls below a predefined threshold; and defining the set of candidate tokens as being equivalent to all tokens remaining in the data dictionary after the expunging.
However, in the same field of endeavor, Herwadkar discloses expunging from the data dictionary any token associated with a number of occurrences that falls below a predefined threshold; (in FIG. 1, Herwadkar details a system that includes a “query repository 120” that holds a set of “non-anomalous queries” 124 that are each mapped to a “semantic attributes 114” in a “monitoring apparatus.” These “semantic attributes” can embody “query expressions” and are considered equivalent to tokens, as discussed in paragraph 0033. This set of non-anomalous queries mapped to tokens is considered equivalent to a data dictionary. In paragraphs 0154-0155, Herwadkar computing a “joint probability” based on a “frequency count” for values of the feature attributes. This probability is compared to a “probability cutoff” which “may be defined as one or more thresholds.” Based on this comparison a query can be “classified as anomalous,” and thus not be considered part of the “set of non-anomalous queries” described in paragraph 0041 and FIG. 1. This is considered equivalent to an expungement from a data dictionary, where the data dictionary is a set of non-anomalous queries mapped to semantic attributes. 
and defining the set of candidate tokens as being equivalent to all tokens remaining in the data dictionary after the expunging (in paragraphs 0041-0042 and FIG.1, Herwadkar discloses a “set of non-anomalous queries” from which a management apparatus may generate “output related to anomalies,” as discussed above in a process detailed in paragraphs 0154-0155 of identifying anomalous queries based on a frequency count probability compared to a threshold cutoff. This identification of anomalies queries that are thus not considered part of the “set of anomalous queries” is considered an expungement. The “set of non-anomalous queries” along with their mapped “semantic attributes” shown in FIG. 1 are considered to be the defined set of candidate tokens).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Liu (directed to estimating resource consumption of queries using a machine learning model), Jain (directed to clustering query vectors), Herwadkar (directed to the usage of histograms to store query templates), Yang (directed to associating a histogram with a set of resources), and Galitsky (directed to the conversion of query statements into upper and lower case) and arrived at a system for training a machine learning model via parsed query vector clustering to predict resource usage given a set of queries, with each query cluster associated with a histogram of query statements, and each histogram associated with a resource cost. A person of ordinary skill in the database field would be motivated to make such a combination to “generate and update distribution models based on the varying values detected in the queries for the feature attributes” (Herwadkar paragraph 0126).


Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ganapathi (U.S. Patent Publication no. 20100082602) discloses a machine learning technique for performance prediction of queries. Alu (U.S. Patent Publication no. 20130318069) discloses a technique for predicting query plans with query templates via a histogram.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED, can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169